           Case 2:20-cv-02323-CFK Document 38 Filed 02/24/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
                                              :             CIVIL ACTION
STEPHEN BRANCH                                :
            Plaintiff,                        :
                                              :
      v.                                      :             No.   20-2323
                                              :
                                              :
TEMPLE UNIVERSITY, et al.                     :
            Defendants.                       :

                                 MEMORANDUM


      If at first you don’t succeed…..

      The complaint in this matter was filed by the Karpf firm on May 18, 2020

and responded to by the Stradley firm on August 28, 2020.

      The Rule 26 (f) report was filed on September 16, 2020. In the report,

Stradley specifically noted its defense to the action was that Plaintiff was not

making his required rounds as evidenced by his not signing log books and

Defendant has security video footage of Plaintiff getting into his car, driving off

campus and then returning several hours later, shortly before he clocked out at the

end of the shift. Neither party outlined a discovery plan or brought issues to the

Court’s attention. It was submitted as a straightforward employment

discrimination case.
         Case 2:20-cv-02323-CFK Document 38 Filed 02/24/21 Page 2 of 5




        A scheduling order was issued, which closed fact discovery on 12-21-20 and

expert discovery on 2-19-21, and the Court later approved the parties’ stipulation

to complete fact discovery up through 2-19-21 on what seemed still to be a basic

employment case with a straightforward and very pointed defense, that is, the

Defendant was walking off the job and then returning to clock in and we have it on

film.

        Magistrate Heffley scheduled a settlement conference for December 15,

2021, which was then moved until March 15, 2021.

        On January 19, 2021 this Court denied Defendant’s motion for reassignment

and consolidation with separate suit filed by Branch by a different lawyer against

the Union.

        On February 18, Stradley by lead counsel Banks, and Brown filed a Motion

to Extend Discovery Deadlines according to a stipulated schedule, moving the

Discovery until March 22, 2021. The motion represented that no depositions had

yet been taken. This was a big red flag for a simple case and the other

representations in the motion demonstrated to the Court that counsel were

exasperated with each other and that the case was off schedule and off track. The

Court denied the motion without prejudice and ordered the parties essentially to

meet, try to get the case on track and file a status report that “should clearly outline

what discovery is outstanding and the dates of any remaining depositions.” The
         Case 2:20-cv-02323-CFK Document 38 Filed 02/24/21 Page 3 of 5




Court scheduled a status conference to be held after the joint report was filed to

ensure that there was a solid reset and foundation from which to complete

discovery in an efficient manner and proportional to the type and nature of the

case.

        The status report was timely filed on February 17, 2021 and the Court

determined upon review, that it did not need the status conference. It mooted a

Motion to Compel as well. There did not appear much more to do in discovery as

the depositions planned for that week appeared to have been taken and the Court,

wanting to be reasonable and to accommodate counsel, essentially granted the

request for extension without the need for it to further inquire based on the

representations of the Karpf firm and the Stradley firm. Most notably, Stradley

makes no mention in the report of its intent or need to pursue third party

productions through subpoena or otherwise. If it had done so, the Court would

have had the conference and conducted the compel hearing, which would have

required Stradley’s lead attorney to be present and firmly set the parameters of this

new quest. In fact, Stradley’s concern was with the overbroad nature of Karpf’s

outstanding discovery but it seemed counsel could work it out.

        Stradley though, instead of following the plan of the joint status report

presumably outlining clearly the remaining discovery as required by the court,

unilaterally moved the goalposts. For the first time in this litigation, through the
        Case 2:20-cv-02323-CFK Document 38 Filed 02/24/21 Page 4 of 5




subpoenas and the motion to quash, the Court is hearing that Stradley wants to find

out if Mr. Branch was working for other employers after he clocked in with

Temple. Fair enough, if within a reasonable time frame, and if Stradley had

indicated in the joint status report that it was taking this additional luxury of 30

days granted it to wrap up discovery to pursue six subpoenas of six former

employers of Mr. Branch going all the way back to 2012 and in the subpoena

demanding: “ANY AND ALL EMPLOYMENT/PERSONNEL RECORDS,

WORKERS’ COMP CLAIMS, DATES OF ATTENDANCE, APPLICATIONS,

PERFORMANCE RECORDS, REVIEWS, EVALUATIONS, EARNINGS,

MEDICAL REPORTS, ETC. PERTAINING TO STEPHEN BRANCH.”

      On this record as it developed and the representations made to this Court in

the joint report, by any standard, this is not only overbroad, it is vexatious,

harassing and exasperating to the litigants, to the attorneys, to the third parties and

to the Court which is again diving back into this record and going over

representations, dates, and timelines and now writing an opinion. Karpf has

alleged it tried to work with Stradley to work out some form of agreement here.

But that is beside the point given that the foundation of granting another 30 days

was not to go down this new road, a road that could have been taken immediately

or soon after the Rule 16 meeting given the defense from the outset, but to wrap up

discovery as planned and not open a whole new avenue. In fact, Karpf was
           Case 2:20-cv-02323-CFK Document 38 Filed 02/24/21 Page 5 of 5




required to file this motion to quash subpoenas that any intellectually honest

review of this record would indicate that are outrageously broad and almost

entirely irrelevant from the beginning and draws into question whether Stradley

has decided to take this strident, cumbersome approach on all these employee cases

and what is the wisdom in doing so.

       The motion to quash these six subpoenas is granted. Five hundred dollars in

attorneys’ fees for its efforts in trying to accommodate Stradley on the subpoenaed

information and for time in preparing and filing this petition is awarded to the

Karpf firm to be paid by the Stradley firm within fourteen (14) days. Separate

orders will issue.

       If Stradley seeks to reconsider either or both of these orders, the motion

must be signed by Lead Counsel after a thorough review of this docket and the

filings.




DATE: February 24, 2021                              BY THE COURT:

                                                     /s/ Chad F. Kenney

                                                     CHAD F. KENNEY, JUDGE
